         Case 2:11-cr-00216-KJD-VCF Document 49 Filed 01/21/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:11-cr-00216-KJD-VCF-1
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     BRYAN J. EGAN,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Compassionate Release Supplement deadline

11   currently scheduled for Tuesday, January 19, 2021, be vacated and continued to

12   ________________________________.
      Tuesday, February 2, 2021
13          IT IS FURTHER ORDERED that the Government’s Response to the Supplement for

14   Compassionate Release be due fourteen (14) days after the filing of Defendant’s Motion.

15                     21st day of January, 2021.
            DATED this ___

16
17
                                                 UNITED STATES DISTRICT JUDGE
18
                                                 KENT J. DAWSON
19
20
21
22
23
24
25
26
                                                    3
